Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1904188.
R1-1904188 teaches:

1. A method of wireless communication by a User Equipment (UE), comprising: 
	receiving downlink control information (DCI) scheduling a plurality of physical uplink shared channel (PUSCH) transmissions for corresponding transport blocks (TBs) (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, section 1), wherein time domain resources are allocated for the plurality of PUSCH transmissions according to a Time Domain Resource Allocation (TDRA) pattern selected from a TDRA table designed for multi-PUSCH grants and the DCI comprises an (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); 
	determining, based on the indication, the TDRA pattern from the TDRA table (mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and 
	determining, based on the determined TDRA pattern, the allocation of the time domain resources for the plurality of PUSCH transmissions (example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offset #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as n+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).  

2. The method of claim 1, wherein: 
	each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); 
	each TDRA pattern is defined by allocation information in a plurality of columns of the corresponding row of the TDRA table (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and 
(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

3. The method of claim 2, wherein the allocation information for each TDRA pattern from the TDRA table comprises: 
	for at least a first scheduled PUSCH transmission of the plurality of PUSCH transmissions, information relating to a slot offset, a starting symbol, an allocation symbol length and a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

4. The method of claim 2, wherein the allocation information for each TDRA pattern from the TDRA table further comprises: 
	for each subsequent PUSCH transmission of the plurality of PUSCH transmissions, information relating to at least one of an allocation symbol length or a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

5. The method of claim 4, wherein the time domain resources allocated to each PUSCH transmission according to the allocation information in the TDRA table are contained within a slot of a subframe (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).  

7. The method of claim 1, further comprising receiving a configuration of the TDRA table via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).  

8. A method of wireless communication by a base station (BS), comprising: 
	allocating time domain resources for a plurality of physical uplink shared channel (PUSCH) transmissions for corresponding transport blocks (TBs) (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, R1-1904188, section 1),, according to a Time Domain Resource Allocation (TDRA) pattern selected from a TDRA table designed for multi-PUSCH grants (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and 
	transmitting downlink control information (DCI) scheduling the plurality of PUSCH transmissions, wherein the DCI comprises an indication of the TDRA pattern selected from the TDRA table (example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offet #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as n+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).  

9. The method of claim 8, wherein: 
	each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); 
	each TDRA pattern is defined by allocation information in a plurality of columns of the corresponding row of the TDRA table (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and 
	each TDRA pattern defines a different pattern for allocating time domain resources for the plurality of PUSCH transmissions (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

10. The method of claim 9, wherein the allocation information for each TDRA pattern from the TDRA table comprises: 
(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

11. The method of claim 10, wherein the allocation information for each TDRA pattern from the TDRA table further comprises: 
	for each subsequent PUSCH transmission of the plurality of PUSCH transmissions, information relating to at least one of an allocation symbol length or a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

12. The method of claim 10, wherein the time domain resources allocated to each transmission according to the allocation information in the TDRA table are contained within a slot of a subframe (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

13. The method of claim 9, further comprising indicating a maximum number of transmissions that can be scheduled by the DCI via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).  

(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).  

15. An apparatus for wireless communication by a User Equipment (UE), comprising: 
	a receiver configured to receive downlink control information (DCI) scheduling a plurality of physical uplink shared channel (PUSCH) transmissions (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, R1-1904188, section 1), wherein time domain resources are allocated for the plurality of PUSCH transmissions according to a Time Domain Resource Allocation (TDRA) pattern selected from a TDRA table designed for multi-PUSCH grants and the DCI comprises an indication of the TDRA pattern (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and 
	at least one processor configured to determine, based on the indication, the TDRA pattern from the TDRA table and to determine, based on the determined TDRA pattern, the allocation of the time domain resources for the plurality of PUSCH transmissions (example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offet #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as n+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).  

16. The apparatus of claim 15, wherein:  P+S Ref. No.: 192503USQUALCOMM Ref. No.: 19250333 
	each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); 
	each TDRA pattern is defined by allocation information in a plurality of columns of the corresponding row of the TDRA table (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and 
	each TDRA pattern defines a different pattern for allocating time domain resources for the plurality of PUSCH transmissions (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

17. The apparatus of claim 16, wherein the allocation information for each TDRA pattern from the TDRA table comprises: 
	for at least a first scheduled PUSCH transmission of the plurality of PUSCH transmissions, information relating to a slot offset, a starting symbol, an allocation symbol length and a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

19. The apparatus of claim 18, wherein the time domain resources allocated to each PUSCH transmission according to the allocation information in the TDRA table are contained within a slot of a subframe (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

20. The apparatus of claim 15, further comprising receiving an indication of a maximum number of transmissions that can be scheduled by the DCI via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).  

21. The apparatus of claim 15, further comprising receiving a configuration of the TDRA table via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).  


	at least one processor configured to allocate time domain resources for a plurality of physical uplink shared channel (PUSCH) transmissions (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, R1-1904188, section 1), according to a Time P+S Ref. No.: 192503USQUALCOMM Ref. No.: 19250334 Domain Resource Allocation (TDRA) pattern selected from a TDRA table designed for multi-PUSCH grants (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and 
	a transmitter configured to transmit downlink control information (DCI) scheduling the plurality of PUSCH transmissions, wherein the DCI comprises an indication of the TDRA pattern selected from the TDRA table (example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offet #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as n+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).  

23. The apparatus of claim 22, wherein: each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); 
(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and 
	each TDRA pattern defines a different pattern for allocating time domain resources for the plurality of PUSCH transmissions (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

24. The apparatus of claim 23, wherein the allocation information for each TDRA pattern from the TDRA table comprises: 
	for at least a first scheduled PUSCH transmission of the plurality of PUSCH transmissions, information relating to a slot offset, a starting symbol, an allocation symbol length and a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

25. The apparatus of claim 24, wherein the allocation information for each TDRA pattern from the TDRA table further comprises: 
	for each subsequent PUSCH transmission of the plurality of PUSCH transmissions, information relating to at least one of an allocation symbol length or a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).  

27. The apparatus of claim 23, further comprising indicating a maximum number of transmissions that can be scheduled by the DCI via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).  

28. The apparatus of claim 22. further comprising transmitting a configuration of the TDRA table via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art no specifically mentioned in this office action is utilized to demonstrate the state of the art at the time of the filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463